PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/183,226
Filing Date: 9/25/2014	
Appellant(s): Morard, Jean-Pierre


__________________
  Joshua L. Collins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/8/2021.




Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/2020.


Appellant argues on pages 13-14
Further, the Rejection appears silent regarding the recited, “the predetermined position for the image being specified by the rule associated with the image.” This element of the claims is mentioned in the Response to Arguments section on page 2 of the Office Action, where a fourth reference is introduced to allegedly teach the predetermined position specified by a rule. The Examiner states, “The reference Lefevre inserts images based on user preferences which can be interpreted as a rule.” This is plainly incorrect. The claimed “rule” is “associated with the image.” A user preference is not a rule and is certainly not a rule associated with an image.

Issue l: Brockmann teaches away from “a communication interface configured to separately transmit to the client the first video data in a first video data stream, the second video data in a second video data stream separate from the first video data stream,” as recited in Claim 17
Brockmann is directed to methods for providing audiovisual content to a client device to be coupled to display. Brockmann at Abstract. Fig. 5 of Brockmann, reproduced below for ease of reference and annotated for reference, discloses an exemplary embodiment relied upon by the Office Action in the rejection of claim 17. See Office Action at 5-6.

a single video stream to the client. See, e.g., Fig. 5 (showing a line from the “Application Execution Environment” and the “Source Content Network” going through “stitching” and a “package multiplex stream” with only one combined “compliant MPEG2 TS” stream being delivered to the “client device”); see also id. at [0057] (disclosing stitching the graphical user interface elements into the MPEG transport stream). Accordingly, one of the goals of Brockmann’s disclosure is to only have a single MPEG2 transport stream to the client. See, e.g., Brockmann at Fig. 5,1 [0058]. This stands in direct opposition to the

Examiner response:
In response to applicants arguments ““a communication interface configured to separately transmit to the client the first video data in a first video data stream, the second video data in a second video data stream separate from the first video data stream,” Brockman isn’t talking about combining videos, secondary reference Shin teaches for downloading videos [0006], GIFs are defined as being video, shin would be the video stream and there are two GIFs as shown in figure 7 [0068].

Appellant argues on pages 13-14
Contrary to the Office Action’s allegations, nothing in Shin discloses individually receiving portions of an object, e.g., the object text data or the object shape data.

Examiner response:
Shin discloses of downloading portions of content of a webpage, the webpage would be an object.  See Fig. 7, [0068].  States for downloading videos [0006], shows GIF in Fig. 7, “A GIF is a computer file that is used on the Internet for sending images, especially moving images. GIF is an abbreviation for 'Graphic Interchange Format'” GIF object shape date, it’s downloaded in portions as it shows in the cited figures and paragraphs. 


Appellant argues on page 18:
Nothing in this disclosure, nor anywhere else Applicant can identify in White, relates to encoding non video data to video data.
Liu is nothing more than a generic decoder for multiple decoding formats. Liu at col. l, 11. 54-61. Liu discusses nothing about the substance of the video formats that are being decoded. Regardless of this, the Office Action asserts that Liu teaches “encod[ing] the video element into second video data using a second codec different from the first codec.” Nothing in Liu discloses anything about a “video element” of a GUI or that such information is encoded into “second video data.”
Even assuming, for the sake of argument, that Liu does teach the asserted element in the Office Action, the cited motivation - “so that different video formats could be displayed on the GIU of Brockman [sic]” - does not make sense. In Brockmann, the video elements are “stitched” together prior to sending. Brockmann at 1 [0053]. It appears the Office Action is contending that the video then be unstitched again before sending to the client, but this appears to contradict the teachings of Brockmann, and would render Brockmann inoperable for its intended purpose. A person of ordinary skill in the art would understand that Brockmann does


Examiner response:

Fig. 7, 9 [0076-0084] of Shin teaches sending video separate from non-video, non video element 92 login and 2 GIFs items 91 and 93. Brockman ([0024,0031], Fig. 5 teaches of combining text to a GUI.


    PNG
    media_image2.png
    732
    524
    media_image2.png
    Greyscale


Appellant argues on page 20:

separately transmit to the client... the element text data in a text data stream separate from the first video data stream and the second video data stream over the communication network, the element text data being transmitted in response to detection, by the server, of the change associated with the graphical user interface element for providing the graphical user interface to the client by the server,” as recited by claim 17. 

Examiner response:
Fig. 7, 9, of Chin teaches of transmitting a webpage with two different GIFs to a user. As provided by a server as Fig. 1, [0030] teaches.


    PNG
    media_image3.png
    856
    495
    media_image3.png
    Greyscale


Appellant argues on page 20:
Additionally, Shin never even mentions a video steam, much less two separate video streams, and a separate text data stream. At best it appears that there is a single data stream in Shin and a user can prioritize objects within that data stream. See, e.g., Shin at [0031] (“Server 200 transmits the page to the terminal too as a data unit that includes a set of objects.” (emphasis added)).

Examiner response:
Shin  teaches for downloading videos [0006], GIFs are defined as being video, shin would be the video stream and there are two GIFs as shown in figure 7 which would be the two video streams, the figure shows two GIF steams.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Benjamin Norris/Examiner, Art Unit 2177   

Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.